 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDducting the elections is instructed to issue a certification of representa-tives to the Steelworkers if that labor organization is selected by amajority of the employees in the pooled group, which the Board insuch circumstances finds to be a single unit appropriate for the pur-poses of collective bargaining.[Text of Direction of Elections omitted from publication.]The Brewer-Titchener Corporation Crandal-Stone DivisionandInternational Association of Machinists,AFL, Petitioner.CaseNo. 3-RC-1481.April 28,1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John W. Irving, hearing offi-cer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved herein claim to represent cer-tain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.The Employer and the Intervenor, Federated Refrigeration & Auto-motive Workers Association, contend their current contract constitutesa bar to this proceeding.The Employer's motion to dismiss on thisground was referred to the Board by the hearing officer.For reasonshereinafter stated, we deny the motion.On December 7, 1954, the Employer received a letter from the Peti-tioner advising that a majority of the employees at the Binghamton,New York, plant had designated it as their bargaining representativesand requesting recognition.The Employer replied on December 14,1954, that it had a contract with a duly certified bargaining agentwhich contract did not expire until October 1, 1955.The Petitionerfiled the petition herein on December 14,1954.A prior contract between the Intervenor and the Employer expiredon October 1, 1954, and the parties entered into an agreement ex-tending its terms until negotiations were concluded and an agree-ment consummated and began negotiations for another contract.Mr.Sweetland, the Employer's divisional manager, one of the signatoriesto the current contract, testified that the letter from Petitioner wasreceived by him on December 8 before he signed the contract in ques-112 NLRB No. 68. MASSACHUSETTS LEATHER MANUFACTURERS' ASSOCIATION 513tion at approximately 4 p. in.However, he stated that negotiationshad been concluded prior to the receipt of the letter and that only theformalities of having the contract typed and the signatures affixedremained.The membership of the Intervenor ratified the contracton the night of December 7, and notice of the ratification was com-municated to Mr. Sweetland that night after such action was taken.The Petitioner had sent the letter of December 7 to the Employer byspecial delivery registered mail, return receipt requested, and thelatter shows that it was received by one Hazel Thompson for theaddressee,Mr. Sweetland, on December 7.It is evident from the above testimony that the Employer had actualknowledge of the Petitioner's claim prior to the formal execution ofthe current contract.Notwithstanding that negotiations had beenconcluded and the terms of the contract ratified by the union member-ship prior to such notice, no contract was entered into before thePetitioner's notice was given.The petition was filed herein within10 days after such notice was given, and the Board has recentlyaffirmed its policy that the execution of a contract in the interim can-not operate as a bar to an election.'4.The Employer is engaged in the manufacture of forgings andstampings for the automotive and mechanical refrigeration industry.The parties herein stipulated, and we find, that the following em-ployees constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act:All production and maintenance employees of the Employer at itsBinghamton, New York, plant, excluding all office clerical employees,laboratory technicians, guards, professional employees, and super-visors as defined in the Act.[Text of Direction of Election omitted from publication.]1 SeeAAssocaated FoodDistributors,Inc.,109 NLRB 574. Cf.Oswego Falls Corp.,110NLRB 621.Massachusetts Leather Manufacturers' AssociationandLeatherWorkers Organizing Committee, CIO and Its Local 21, Peti-tionerAdvance Leather Co., Inc.andLeather Workers Organizing Com-mittee, CIO and Its Local 21, PetitionerJoseph Lewaiski d/b/a Comet Leather&Finishing Co.andLeatherWorkersOrganizing Committee,CIO and Its Local21, PetitionerTheodore Kaplan,I.L. Tarlow,Warren T.Carney and Lillian E.Carneyd/b/a Danvers Coating Co.andLeather Workers Or-ganizing Committee,CIO and Its Local 21, Petitioner112 NLRB No. 73.